Citation Nr: 1528941	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to February 1974. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In June 2014 and in January 2015, the Board remanded this matter for additional development.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  Please note that this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


REMAND

A review of the file shows that the Veteran was most recently issued a supplemental statement of the case in March 2015.  Subsequent to that issuance, in April 2015, the Veteran submitted a private medical opinion from D. Goldsmith, M.D., relevant to the issue on appeal.  However, that opinion has not been previously considered by the RO in conjunction with the current appeal, and the evidence was not accompanied by a waiver of initial RO consideration.  Accordingly, the Board has no discretion and must remand this matter for the RO to initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case upon any continued denial of the issue on appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2014).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for a low back disorder with consideration of all evidence received since the most recent March 2015 supplemental statement of the case.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate amount of time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  8 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

